Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the ground of rejection below, while relying on the same prior art, the rejection addresses the newly added limitations not previously treated on the merits.
Amended Claim 1 now recites “wherein a thickness of each of the thinned sections is gradually reduced along a direction from the middle section towards the thinned section”. In remarks filed 23 September 2021, Applicants state that support for the amendment can be found in the application, especially [0049] of the description and FIGs 4-6, however while the language appears in [0049], the language is used to discuss FIG 3 which upon further review, shows a figure distinctly different that the broad language it is termed to describe. The excerpt of [0049] reads as the following:

    PNG
    media_image1.png
    268
    791
    media_image1.png
    Greyscale

However, this language is not representative of what is shown in FIG 3. Specifically, a “gradual reduction” along a direction from the middle section 20 toward the thinned section 22 describes an image of a bowed-out side of the end plate therein having gradual reduction in thickness from middle section 20 toward thinned section 22 which varies distinctly from that shown in FIG 3 (see curved line indicating the visual interpretation of the broad claim limitations of amended Claim 1 in annotated FIG 3). Instead, FIG 3 as well as other FIGs 1-2 and 4-6 show a substantially flat middle section 20 and the thinned sections 22 having a thickness gradually reducing from the periphery of the middle section 20 to the outer end of the thinned section 22. 

    PNG
    media_image2.png
    538
    752
    media_image2.png
    Greyscale

Further, Applicant argues that the outer end of the body 10 shown in FIG 7 of Cao is not directly connected to the side plate 20, rather that only the connecting plate 11 is connected to the side plate 20. The Examiner respectfully disagrees. The “outer end” indicated in annotated FIG 4 below, meeting the limitations of being the outer end therein the thinned sections being away from the middle section along 

    PNG
    media_image3.png
    322
    1169
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    613
    652
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    623
    media_image5.png
    Greyscale

Claims 1-7, 9-10 are pending and examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being obvious over by US 2018/0212212 A1 to Cao (cited by Examiner), hereinafter referred to as “CAO” and in further view of CN109216607 A to Sakurai (cited previously in IDS filed 04 Aug 2020, newly relied upon by Examiner; utilized US 2019/0013501 A1, also cited in IDS 04 Aug 2020, as English equivalent), hereinafter referred to as “SAKURAI”.
Regarding claim 1, CAO teaches a battery module comprising batteries cells shown grouped in FIG 7 as in a formation recognized by one skilled in the art as being stacked (see [0003]; see further arrangement of battery cells in CAO FIG 7 as matching that shown in FIG 1 of the instant disclosure); two end plates 10, one disposed at each end, of the group of battery cells shown as in line of the stacking direction of the battery cells in FIG 7 (specified as direction X in CAO); and a connecting member connecting the two end plates (see side plate 20 disposed at connecting positions of the edges of the end plate as disclosed in [0034]), wherein each of the two end plates comprises a middle section (see body 10 disclosed in [0034-0035]; see further annotated FIG 4 and, for referencing the xyz axis, see FIG 7) and thinned sections at the respective sides of the middle section (see annotated FIG 4) in a length direction Y (wherein direction Y of CAO is shown indicating the same direction relative to the stacking direction as shown in FIG 1 of the instant disclosure), and the thickness of each thinned section is shown being smaller than the thickness of the middle section (see annotated FIG 4 below). To further prosecution, the Examiner is interpreting “strengthened portion” as being a protrusion from the outer surface of the thinned section as disclosed in [0047/L5-8] of the instant disclosure. CAO teaches each of the thinned sections having a portion protruding from an outer side surface of the thinned section being a strengthened portion protruding (see annotated FIG 4).
CAO further teaches there being an outer end away from the middle section along the Y direction, the outer end directly connected to the connecting member (see annotated FIG 4; see further, FIG 1 and annotated FIG 7 wherein ‘outer end’ annotated in FIG 4 is taught as being in direct contact with side plate 20) as, lacking description to what is considered “directly connected” in the claims, the outer end of the thinner sections as identified in Cao protruding in a manner that it touches side plate 20 would meet the limitations as claimed (see annotated FIG 7).


    PNG
    media_image3.png
    322
    1169
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    613
    652
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    623
    media_image5.png
    Greyscale


CAO is silent to wherein a thickness of each of the thinned sections is gradually reduced along a direction from the middle section towards the thinned section.
SAKURAI is relied upon for its teaching of a cell stacked body having end plates wherein the width W4 in the front-rear direction of the central end plate portion 35 is thicker than the width W5 in the front-rear direction of the left end plate portion 36L and the right end plate portion 36R (see [0093-0102], FIG 4; see also FIGs 1, 2). One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify CAO with the end plate structure of SAKURAI having a flat internal surface abutting to the cell stack body 2 and the external surface thereof not abutting the fuel cell stack body 2 having the central end plate portion 35 outwardly projecting as SAKURAI teaches the end plate structure as improving bending strength and flexural rigidity of the battery structure (see SAKURAI [0093]).
Regarding claim 2, CAO teaches a reinforcing rib (see the patterned structure material filling shown in FIG 4, as annotated) extended along the direction Z of the end plate.
Regarding claim 3, CAO teaches the strengthened portion being disposed at an end of the end plate, wherein the end of end plate is based in the Y direction (see annotated FIG 4, see further FIG 1 wherein the indicated strengthened portion in FIG 4 is shown disposed at the end based on direction Y).
Regarding claims 4 and 5, CAO shows the strengthened portion as extending perpendicular to both the outer surface and inner surfaces of the thinned portion (see annotated FIG 4). While CAO teaches a means for improving accuracy of the relative positioning of the connecting plates 11 and the body 10 involving the first groove 102 being in the Y and -Y directions, CAO does not specify the feature distinguished on annotated FIG 4 as being perpendicular. However, one skilled in the art would reasonably discern the feature being a strengthened portion in annotated FIG 4 as being perpendicular to the Y direction and –Y directions, the plane in which the outer surface and inner surfaces of the thinned sections extend.   
Regarding claim 6, CAO teaches the strengthened portion as not protruding past the outer surface of the middle section in FIG 4 (see further annotated FIG 4). 
Regarding claim 7, as the inner side surface of the middle section is shown as continuing along the same line as the inner side surface of the thinned section, in a manner visually identical to that shown in FIG 4 of the instant disclosure, it would be recognized by one having ordinary skill in the art that CAO reads on the instant claim by having an inner side surface of the middle 5section is flush with an inner side surface of the thinned section.
Regarding claim 9, CAO teaches the thinned sections as being symmetrically disposed on each side of the end plate (see FIG 4), and further, the two end plates as being symmetrically disposed at each end of the group of battery cells (see FIG 1; see further [0034] wherein CAO teaches the end plate structure as comprised on both ends of the battery module).
Regarding claim 10, CAO teaches the connecting member being two side plates 20 disposed on both sides within the battery module comprising the grouped battery cells (see [0034]; see further [0003]), 

Alternatively, Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being obvious over by US 2018/0212212 A1 to Cao (cited by Examiner), hereinafter referred to as “CAO”.
Alternatively, regarding claim 1, CAO teaches a battery module comprising batteries cells shown grouped in FIG 7 as in a formation recognized by one skilled in the art as being stacked (see [0003]; see further arrangement of battery cells in CAO FIG 7 as matching that shown in FIG 1 of the instant disclosure); two end plates 10, one disposed at each end, of the group of battery cells shown as in line of the stacking direction of the battery cells in FIG 7 (specified as direction X in CAO); and a connecting member connecting the two end plates (see side plate 20 disposed at connecting positions of the edges of the end plate as disclosed in [0034]), wherein each of the two end plates comprises a middle section (see body 10 disclosed in [0034-0035]; see further annotated FIG 4 and, for referencing the xyz axis, see FIG 7) and thinned sections at the respective sides of the middle section (see annotated FIG 4) in a length direction Y (wherein direction Y of CAO is shown indicating the same direction relative to the stacking direction as shown in FIG 1 of the instant disclosure), and the thickness of each thinned section is shown being smaller than the thickness of the middle section (see annotated FIG 4 below). To further prosecution, the Examiner is interpreting “strengthened portion” as being a protrusion from the outer surface of the thinned section as disclosed in [0047/L5-8] of the instant disclosure. CAO teaches each of the thinned sections having a portion protruding from an outer side surface of the thinned section being a strengthened portion protruding (see annotated FIG 4).
CAO further teaches there being an outer end away from the middle section along the Y direction, the outer end directly connected to the connecting member (see annotated FIG 4; see further, FIG 1 and annotated FIG 7 wherein ‘outer end’ annotated in FIG 4 is taught as being in direct contact with side plate 20) as, lacking description to what is considered “directly connected” in the claims, the 

    PNG
    media_image3.png
    322
    1169
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    613
    652
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    623
    media_image5.png
    Greyscale

CAO is not particular to the thickness of the thinned sections being gradually reduced along a direction from the middle section towards the thinned section; however, it would be recognized by one skilled in the art that the outer surface of the thinned sections—excluding the protrusions being the strengthening portions—narrowing from the outer surface of the middle section to the end of the end plate in the Y direction shows a gradual reduction in the thickness of the thinned section.

    PNG
    media_image6.png
    322
    868
    media_image6.png
    Greyscale


Regarding claim 2, CAO teaches a reinforcing rib (see the patterned structure material filling shown in FIG 4, as annotated) extended along the direction Z of the end plate.
Regarding claim 3, CAO teaches the strengthened portion being disposed at an end of the end plate, wherein the end of end plate is based in the Y direction (see annotated FIG 4, see further FIG 1 wherein the indicated strengthened portion in FIG 4 is shown disposed at the end based on direction Y).
Regarding claims 4 and 5, CAO shows the strengthened portion as extending perpendicular to both the outer surface and inner surfaces of the thinned portion (see annotated FIG 4). While CAO teaches a means for improving accuracy of the relative positioning of the connecting plates 11 and the body 10 involving the first groove 102 being in the Y and -Y directions, CAO does not specify the feature distinguished on annotated FIG 4 as being perpendicular. However, one skilled in the art would reasonably discern the feature being a strengthened portion in annotated FIG 4 as being perpendicular to the Y direction and –Y directions, the plane in which the outer surface and inner surfaces of the thinned sections extend.   
Regarding claim 6, CAO teaches the strengthened portion as not protruding past the outer surface of the middle section in FIG 4 (see further annotated FIG 4). 
Regarding claim 7, as the inner side surface of the middle section is shown as continuing along the same line as the inner side surface of the thinned section, in a manner visually identical to that shown 
Regarding claim 9, CAO teaches the thinned sections as being symmetrically disposed on each side of the end plate (see FIG 4), and further, the two end plates as being symmetrically disposed at each end of the group of battery cells (see FIG 1; see further [0034] wherein CAO teaches the end plate structure as comprised on both ends of the battery module).
Regarding claim 10, CAO teaches the connecting member being two side plates 20 disposed on both sides within the battery module comprising the grouped battery cells (see [0034]; see further [0003]), each of the two side plates connecting the two end plates (see the edges of body 10 at connecting positions with the side plates 20 in [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723